DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puttagunta et al. US Patent Application Publication No. 2020/0409893 (herein after referred to as Puttagunta).
Regarding claim 1, Puttagunta describes a computer-implemented method, executed on a computing device, comprising: generating, via the computing device, one or more unique network addresses for one or more storage array enclosures of a storage system (…the NVMe storage domain registration module 116 may obtain the NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, and NVMe storage domain discovery target Internet Protocol address, an NVMe storage domain MAC address, an NVMe storage domain port identification, and an NVMe storage domain transport type… the NVMe storage domain parameters 118 may be used to form a registration packet to be sent to the apparatus 100.  Further, the NVMe storage domain registration module 116 may register, based on the obtained NVMe storage domain parameters 118 received in response to the broadcast location parameters 104, the plurality of NVMe storage domains 108 with the NVMe-oF service 110 (Puttagunta, page 2, paragraph [0025]).  A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027])); advertising the one or more unique network addresses to one or more storage processors of the storage system (In this regard, a communication implementation module 122 may send a notification to the host, and the host may read DD contents from the communication implementation module 122 and send appropriate NVMe discover/connect commands to establish connectivity automatically without further user intervention (Puttagunta, page 2, paragraph [0028]).  The communication implementation module 122 may thus implement communication between the specified host and the specified NVMe storage domain by forwarding the mapping and associated discovery target parameters 124 to the specified host…Thus, the communication implementation module 122 may communicate with hosts to forward the mapping information (e.g., discovery domain or zoning information) so that a host may take action to initiate communication with NVMe storage domains to establish connectivity.  The mapping information may thus include information about the accessible discovery targets, such as the discovery targets that are mapped to a host (Puttagunta, page 3, paragraph [0031]).  …the discovery target parameters 124 to implement discovery of the specified NVMe storage domain by the specified host may include transport type associated with the specified NVMe storage domain, a transport address associated with the specified NVMe storage domain, a transport identification associated with the specified NVMe storage domain, a host transport address associated with the specified host, and a host NVMe qualified name associated with the specified host (Puttagunta, page 3, paragraph [0032])); and configuring the one or more storage processors to communicate with a plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses of the one or more storage array enclosures (A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027]).  Once the host(s) obtains the discovery target IP address, port number and transport type from apparatus 100, the host may perform an NVMe over fabrics discovery operation by sending a discovery fabric command to an appropriate discovery target, and fetch NVMe target subsystem information from the log pages sent by the discovery target in reply to the discovery fabric command sent by the host (Puttagunta, page 3, paragraph [0043]).  Once the NVMe target subsystem information is available, the host may perform an NVMe over fabrics connect operation to the associated NVMe subsystem (Puttagunta, page 4, paragraph [0044])).
Regarding claim 2, Puttagunta describes the computer-implemented method of claim 1 (see above), wherein the one or more storage array enclosures include a plurality of non-volatile memory express (NVMe) drives (Non-volatile memory (NVM) is a type of computer memory… With respect to NVM, NVM Express (NVMe) is a logical device interface specification for accessing NVM (Puttagunta, page 1, paragraph [0001]).  …NVMe storage domain devices (also referred to as targets)… (Puttagunta, page 1, paragraph [0017]).  Each NVMe storage domain may include a discovery target… (Puttagunta, page 2, paragraph [0021])).
Regarding claim 3, Puttagunta describes the computer-implemented method of claim 2 (see above), wherein the one or more storage array enclosures are communicatively coupled to the one or more storage processors via non-volatile memory express over fabric (NVMe-oF) (…end nodes, such as hosts (also referred to as initiators), may need to discover NVMe storage domain devices (also referred to as targets) on the fabric with which they may securely communicate (Puttagunta, page 1, paragraph [0017])).
Regarding claim 4, Puttagunta describes the computer-implemented method of claim 1 (see above), wherein generating the one or more unique network addresses for the one or more storage array enclosures of a storage system includes: generating the one or more unique network addresses for one or more storage controllers of the one or more storage array enclosures based upon, at least in part, a media access control (MAC) address associated with each storage controller (…the NVMe storage domain registration module 116 may obtain NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, an NVMe storage domain discovery target Internet Protocol address, and NVMe storage domain MAC address… (Puttagunta, page 2, paragraph [0025])).
Regarding claim 5, Puttagunta describes the computer-implemented method of claim 1 (see above), wherein the one or more unique network addresses include one or more Internet Protocol version 6 (IPv6) addresses (…IP address (e.g., an IPv4/IPv6 address… (Puttagunta, page 4, paragraph [0051]).  …the NVMe storage domain specific information (e.g., IP address… (Puttagunta, page 4, paragraph [0055])).
Regarding claim 6, Puttagunta describes the computer-implemented method of claim 1 (see above), wherein advertising the one or more unique network addresses to the one or more storage processors communicatively coupled to the storage system includes: receiving, at the one or more storage array enclosures, one or more network address queries from the one or more storage processors; and responding, via the one or more storage array enclosures, to the one or more network address queries with the one or more unique network addresses generated for the one or more storage array enclosures (On receipt of the notifications, the hosts may send query commands to the communication implementation module 122, and receive the contents of a new DD when it is first created or any changes to the DD subsequently (Puttagunta, page 3, paragraph [0030]).  The apparatus 100 and the host(s) may utilize a well-defined mechanism to pass the DD information in terms of notifications, queries and their response (Puttagunta, page 3, paragraph [0042]).  …identification of the apparatus 100, performance of host and NVMe storage domain registrations, receiving of notifications from the apparatus 100, querying and receiving of NVMe storage domain information, completion of final NVMe discovery, and implementation of connections between hosts and specified NVMe storage domains (Puttagunta, page 4, paragraph [0050]).
Regarding claim 7, Puttagunta describes the computer-implemented method of claim 6 (see above), wherein configuring the one or more storage processors to communicate with the plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses of the one or more storage array enclosures includes: identifying, via the one or more storage processors, the plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses generated for the one or more storage array enclosures; and configuring the one or more storage processors to communicate with the plurality of storage devices identified for the one or more storage array enclosures (Once the host(s) obtains the discovery target IP address, port number and transport type from apparatus 100, the host may perform an NVMe over fabrics discovery operation by sending a discovery fabric command to an appropriate discovery target, and fetch NVMe target subsystem information from the log pages sent by the discovery target in reply to the discovery fabric command sent by the host (Puttagunta, page 3, paragraph [0043]).  Once the NVMe target subsystem information is available, the host may perform an NVMe over fabrics connect operation to the associated NVMe subsystem (Puttagunta, page 4, paragraph [0044])).
Regarding claim 8, Puttagunta describes a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (For example, the programming for the modules may be processor executable instructions stored on a non-transitory machine-readable storage medium… (Puttagunta, page 2, paragraph [0019])): generating one or more unique network addresses for one or more storage array enclosures of a storage system (…the NVMe storage domain registration module 116 may obtain the NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, and NVMe storage domain discovery target Internet Protocol address, an NVMe storage domain MAC address, an NVMe storage domain port identification, and an NVMe storage domain transport type… the NVMe storage domain parameters 118 may be used to form a registration packet to be sent to the apparatus 100.  Further, the NVMe storage domain registration module 116 may register, based on the obtained NVMe storage domain parameters 118 received in response to the broadcast location parameters 104, the plurality of NVMe storage domains 108 with the NVMe-oF service 110 (Puttagunta, page 2, paragraph [0025]).  A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027])); advertising the one or more unique network addresses to one or more storage processors of the storage system (In this regard, a communication implementation module 122 may send a notification to the host, and the host may read DD contents from the communication implementation module 122 and send appropriate NVMe discover/connect commands to establish connectivity automatically without further user intervention (Puttagunta, page 2, paragraph [0028]).  The communication implementation module 122 may thus implement communication between the specified host and the specified NVMe storage domain by forwarding the mapping and associated discovery target parameters 124 to the specified host…Thus, the communication implementation module 122 may communicate with hosts to forward the mapping information (e.g., discovery domain or zoning information) so that a host may take action to initiate communication with NVMe storage domains to establish connectivity.  The mapping information may thus include information about the accessible discovery targets, such as the discovery targets that are mapped to a host (Puttagunta, page 3, paragraph [0031]).  …the discovery target parameters 124 to implement discovery of the specified NVMe storage domain by the specified host may include transport type associated with the specified NVMe storage domain, a transport address associated with the specified NVMe storage domain, a transport identification associated with the specified NVMe storage domain, a host transport address associated with the specified host, and a host NVMe qualified name associated with the specified host (Puttagunta, page 3, paragraph [0032])); and configuring the one or more storage processors to communicate with a plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses of the one or more storage array enclosures (A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027]).  Once the host(s) obtains the discovery target IP address, port number and transport type from apparatus 100, the host may perform an NVMe over fabrics discovery operation by sending a discovery fabric command to an appropriate discovery target, and fetch NVMe target subsystem information from the log pages sent by the discovery target in reply to the discovery fabric command sent by the host (Puttagunta, page 3, paragraph [0043]).  Once the NVMe target subsystem information is available, the host may perform an NVMe over fabrics connect operation to the associated NVMe subsystem (Puttagunta, page 4, paragraph [0044])).
Regarding claim 9, Puttagunta describes the computer program product of claim 8 (see above), wherein the one or more storage array enclosures include a plurality of non-volatile memory express (NVMe) drives (Non-volatile memory (NVM) is a type of computer memory… With respect to NVM, NVM Express (NVMe) is a logical device interface specification for accessing NVM (Puttagunta, page 1, paragraph [0001]).  …NVMe storage domain devices (also referred to as targets)… (Puttagunta, page 1, paragraph [0017]).  Each NVMe storage domain may include a discovery target… (Puttagunta, page 2, paragraph [0021])).
Regarding claim 10, Puttagunta describes the computer program product of claim 9 (see above), wherein the one or more storage array enclosures are communicatively coupled to the one or more storage processors via non- volatile (…end nodes, such as hosts (also referred to as initiators), may need to discover NVMe storage domain devices (also referred to as targets) on the fabric with which they may securely communicate (Puttagunta, page 1, paragraph [0017])).
Regarding claim 11, Puttagunta describes the computer program product of claim 8 (see above), wherein generating the one or more unique network addresses for the one or more storage array enclosures of a storage system includes: generating the one or more unique network addresses for one or more storage controllers of the one or more storage array enclosures based upon, at least in part, a media access control (MAC) address associated with each storage controller (…the NVMe storage domain registration module 116 may obtain NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, an NVMe storage domain discovery target Internet Protocol address, and NVMe storage domain MAC address… (Puttagunta, page 2, paragraph [0025])).
Regarding claim 12, Puttagunta describes the computer program product of claim 8 (see above), wherein the one or more unique network addresses include one or more Internet Protocol version 6 (IPv6) addresses (…IP address (e.g., an IPv4/IPv6 address… (Puttagunta, page 4, paragraph [0051]).  …the NVMe storage domain specific information (e.g., IP address… (Puttagunta, page 4, paragraph [0055])).
Regarding claim 13, Puttagunta describes the computer program product of claim 8 (see above), wherein advertising the one or more unique network (On receipt of the notifications, the hosts may send query commands to the communication implementation module 122, and receive the contents of a new DD when it is first created or any changes to the DD subsequently (Puttagunta, page 3, paragraph [0030]).  The apparatus 100 and the host(s) may utilize a well-defined mechanism to pass the DD information in terms of notifications, queries and their response (Puttagunta, page 3, paragraph [0042]).  …identification of the apparatus 100, performance of host and NVMe storage domain registrations, receiving of notifications from the apparatus 100, querying and receiving of NVMe storage domain information, completion of final NVMe discovery, and implementation of connections between hosts and specified NVMe storage domains (Puttagunta, page 4, paragraph [0050]).
Regarding claim 14, Puttagunta describes the computer program product of claim 13 (see above), wherein configuring the one or more storage processors to communicate with the plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses of the one or more storage array enclosures includes: identifying, via (Once the host(s) obtains the discovery target IP address, port number and transport type from apparatus 100, the host may perform an NVMe over fabrics discovery operation by sending a discovery fabric command to an appropriate discovery target, and fetch NVMe target subsystem information from the log pages sent by the discovery target in reply to the discovery fabric command sent by the host (Puttagunta, page 3, paragraph [0043]).  Once the NVMe target subsystem information is available, the host may perform an NVMe over fabrics connect operation to the associated NVMe subsystem (Puttagunta, page 4, paragraph [0044])).
Regarding claim 15, Puttagunta describes a computing system comprising: a memory; and a processor configured to (…the hardware for the modules may include at least one processing resource… to execute those instructions.  In these examples, a computing device implementing such modules may include the machine-readable storage medium storing the instructions and the processing resource to execute the instructions… (Puttagunta, page 2, paragraph [0019])) generate one or more unique network addresses for one or more storage array enclosures of a storage system (…the NVMe storage domain registration module 116 may obtain the NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, and NVMe storage domain discovery target Internet Protocol address, an NVMe storage domain MAC address, an NVMe storage domain port identification, and an NVMe storage domain transport type… the NVMe storage domain parameters 118 may be used to form a registration packet to be sent to the apparatus 100.  Further, the NVMe storage domain registration module 116 may register, based on the obtained NVMe storage domain parameters 118 received in response to the broadcast location parameters 104, the plurality of NVMe storage domains 108 with the NVMe-oF service 110 (Puttagunta, page 2, paragraph [0025]).  A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027])), wherein the processor is further configured to advertise the one or more unique network addresses to (In this regard, a communication implementation module 122 may send a notification to the host, and the host may read DD contents from the communication implementation module 122 and send appropriate NVMe discover/connect commands to establish connectivity automatically without further user intervention (Puttagunta, page 2, paragraph [0028]).  The communication implementation module 122 may thus implement communication between the specified host and the specified NVMe storage domain by forwarding the mapping and associated discovery target parameters 124 to the specified host…Thus, the communication implementation module 122 may communicate with hosts to forward the mapping information (e.g., discovery domain or zoning information) so that a host may take action to initiate communication with NVMe storage domains to establish connectivity.  The mapping information may thus include information about the accessible discovery targets, such as the discovery targets that are mapped to a host (Puttagunta, page 3, paragraph [0031]).  …the discovery target parameters 124 to implement discovery of the specified NVMe storage domain by the specified host may include transport type associated with the specified NVMe storage domain, a transport address associated with the specified NVMe storage domain, a transport identification associated with the specified NVMe storage domain, a host transport address associated with the specified host, and a host NVMe qualified name associated with the specified host (Puttagunta, page 3, paragraph [0032])), and wherein the processor is further configured to configure the one or more storage processors to communicate with a plurality of storage devices of the one or more storage array enclosures based upon, at least in part, the one or more unique network addresses of the one or more storage array enclosures (A mapping analysis module 120 may obtain a mapping that indicates a specified host of the plurality of hosts 106 that is to communicate with specified NVMe storage domain of the plurality of NVMe storage domains 108 (Puttagunta, page 2, paragraph [0026]).  With respect to mapping between the hosts 106 and the NVMe storage domains 108, mapping or access controls (e.g., which hosts can talk to which NVMe subsystems of a specified NVMe storage domain) may be provided via creating and configuring discovery domains (DDs).  In this regard, mapping may create DDs with the membership of the DD being determined using one of several techniques as disclosed herein, the DD information may be used to communicate the mapping, and changes in the DD may cause notifications (Puttagunta, page 2, paragraph [0027]).  Once the host(s) obtains the discovery target IP address, port number and transport type from apparatus 100, the host may perform an NVMe over fabrics discovery operation by sending a discovery fabric command to an appropriate discovery target, and fetch NVMe target subsystem information from the log pages sent by the discovery target in reply to the discovery fabric command sent by the host (Puttagunta, page 3, paragraph [0043]).  Once the NVMe target subsystem information is available, the host may perform an NVMe over fabrics connect operation to the associated NVMe subsystem (Puttagunta, page 4, paragraph [0044])).
Regarding claim 16, Puttagunta describes the computing system of claim 15 (see above), wherein the one or more storage array enclosures include a plurality of non-volatile memory express (NVMe) drives (Non-volatile memory (NVM) is a type of computer memory… With respect to NVM, NVM Express (NVMe) is a logical device interface specification for accessing NVM (Puttagunta, page 1, paragraph [0001]).  …NVMe storage domain devices (also referred to as targets)… (Puttagunta, page 1, paragraph [0017]).  Each NVMe storage domain may include a discovery target… (Puttagunta, page 2, paragraph [0021])).
Regarding claim 17, Puttagunta describes the computing system of claim 16 (see above), wherein the one or more storage array enclosures are communicatively coupled to the one or more storage processors via non- volatile memory express over fabric (NVMe-oF) (…end nodes, such as hosts (also referred to as initiators), may need to discover NVMe storage domain devices (also referred to as targets) on the fabric with which they may securely communicate (Puttagunta, page 1, paragraph [0017])).
Regarding claim 18, Puttagunta describes the computing system of claim 15 (see above), wherein generating the one or more unique network addresses for the one or more storage array enclosures of a storage system includes: generating the one or more unique network addresses for one or more storage controllers of the one or more storage array enclosures based upon, at least in (…the NVMe storage domain registration module 116 may obtain NVMe storage domain parameters 118 that include, for each NVMe storage domain of the plurality of NVMe storage domains 108, an NVMe storage domain discovery target Internet Protocol address, and NVMe storage domain MAC address… (Puttagunta, page 2, paragraph [0025])).
Regarding claim 19, Puttagunta describes the computing system of claim 15 (see above), wherein the one or more unique network addresses include one or more Internet Protocol version 6 (IPv6) addresses (…IP address (e.g., an IPv4/IPv6 address… (Puttagunta, page 4, paragraph [0051]).  …the NVMe storage domain specific information (e.g., IP address… (Puttagunta, page 4, paragraph [0055])).
Regarding claim 20, Puttagunta describes the computing system of claim 15 (see above), wherein advertising the one or more unique network addresses to the one or more storage processors communicatively coupled to the storage system includes: receiving, at the one or more storage array enclosures, one or more network address queries from the one or more storage processors; and responding, via the one or more storage array enclosures, to the one or more network address queries with the one or more unique network addresses generated for the one or more storage array enclosures (On receipt of the notifications, the hosts may send query commands to the communication implementation module 122, and receive the contents of a new DD when it is first created or any changes to the DD subsequently (Puttagunta, page 3, paragraph [0030]).  The apparatus 100 and the host(s) may utilize a well-defined mechanism to pass the DD information in terms of notifications, queries and their response (Puttagunta, page 3, paragraph [0042]).  …identification of the apparatus 100, performance of host and NVMe storage domain registrations, receiving of notifications from the apparatus 100, querying and receiving of NVMe storage domain information, completion of final NVMe discovery, and implementation of connections between hosts and specified NVMe storage domains (Puttagunta, page 4, paragraph [0050]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  McGraw US Patent No. 11006544 describes a system to facilitate automatic data center assembly including component discovery.  Patel et al. US Patent No. 10516645 describes address resolution broadcasting in a networked device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
February 26, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136